         Case 1:21-mc-00075-PLF Document 3 Filed 06/18/21 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 IN RE: APPLICATION FOR ACCESS TO                 Case No: 21−mc−75-PLF
 CERTAIN SEALED VIDEO EXHIBITS


                       NOTICE OF SUPPLEMENTAL AUTHORITIES

       In this action, the Press Coalition has applied for access to video exhibits pursuant to

Standing Order 21-28 (BAH) (the “Standing Order”), which provides that when the Court grants

such access, “[n]o recording, copying, downloading, retransmitting or further broadcasting of

video exhibits in a particular case is permitted, unless such permission is granted by the presiding

judge, who may seek the position of the parties.” See Standing Order at 6. The Press Coalition

has requested that the Court refrain from imposing such a restriction here.

       The Press Coalition now respectfully notifies the Court of supplemental authority from

the U.S. Court of Appeals for the Fourth Circuit, which held this week that a reviewing Court

must apply strict scrutiny to a Maryland statute under which “members of the public may legally

obtain copies of the official court recordings of criminal proceedings, [but] are barred . . . from

then broadcasting those recordings.” Soderberg v. Carrion, --- F.3d ---, 2021 WL 2426213, at

*2 (4th Cir. June 15, 2021). Following 50 years of Supreme Court case law, the Fourth Circuit

explained that “copies of the official court recordings of state criminal proceedings constitute

truthful information that was released to the public in official court records. As such, the

broadcasting of those lawfully obtained recordings cannot constitutionally be punished absent a

need to further a state interest of the highest order.” Id. at *5 (citations and internal marks

omitted).
         Case 1:21-mc-00075-PLF Document 3 Filed 06/18/21 Page 2 of 9




       Here, for all the reasons discussed in the Fourth Circuit’s decision, the Government must

likewise articulate an interest of the highest order to justify a restraint on the press from

publishing any video exhibit lawfully obtained from the Court.

       The Press Coalition additionally notes that several Courts in this District have granted the

Coalition’s applications for access to video exhibits submitted in criminal cases against Capitol

riot defendants with no restrictions on republication. See Minute Order of June 17, 2021, In re

Application for Access to Video Exhibits, Case No. 21-mc-77-RCL; Minute Order of June 17,

2021, In re Application for Access to Video Exhibits, Case No. 21-mc-83-APM; Minute Order

of June 16, 2021, In re Application for Access to Video Exhibits, Case No. 21-mc-79-TNM.

      Dated: June 18, 2021                   Respectfully submitted,

                                             BALLARD SPAHR LLP

                                             /s/ Charles D. Tobin
                                             Charles D. Tobin (#455593)
                                             Maxwell S. Mishkin (#1031356)
                                             Lauren Russell (#1697195)
                                             1909 K Street, NW, 12th Floor
                                             Washington, DC 20006
                                             Tel: (202) 661-2200
                                             Fax: (202) 661-2299
                                             tobinc@ballardspahr.com
                                             mishkinm@ballardspahr.com
                                             russelll@ballarspahr.com

                                             Counsel for the Press Coalition




                                                   2
        Case 1:21-mc-00075-PLF Document 3 Filed 06/18/21 Page 3 of 9




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 18, 2021, I caused true and correct copies of the foregoing to

be served via electronic mail and U.S. Mail on the following:

              Joanne D. Slaight
              400 7th St NW
              Suite 206
              Washington, DC 20004
              202-256-8969
              Fax: 202-393-0536
              Email: jslaight@att.net

              Counsel for Defendant Nathaniel DeGrave

              Jessica Arco
              U.S. DEPARTMENT OF JUSTICE
              950 Pennsylvania Avenue NW
              Washington, DC 20530
              202-532-3867
              Email: jessica.arco@usdoj.gov

              Counsel for the United States of America



                                             /s/ Charles D. Tobin
                                             Charles D. Tobin (#455593)




                                                3
            Case 1:21-mc-00075-PLF Document 3 Filed 06/18/21 Page 4 of 9



Soderberg v. Carrion, --- F.3d ---- (2021)


                                                                General, OFFICE OF THE ATTORNEY GENERAL OF
                                                                MARYLAND, Baltimore, Maryland, for Appellees. Clark
                  2021 WL 2426213
                                                                Neily, CATO INSTITUTE, Washington, D.C.; Robert
    Only the Westlaw citation is currently available.
                                                                Bowen, Megan McDowell, Emily Rehm, UCLA SCHOOL
    United States Court of Appeals, Fourth Circuit.
                                                                OF LAW, Los Angeles, California, for Amicus Cato Institute.
       Brandon SODERBERG; Baynard Woods;                        David A. Schulz, Alexandra Dudding, Julu Katticaran, Zoe
           Open Justice Baltimore; Baltimore                    Rubin, Media Freedom and Information Access Clinic,
        Action Legal Team; Qiana Johnson; Life                  YALE LAW SCHOOL, New Haven, Connecticut, for
                                                                Amicus Floyd Abrams Institute for Freedom of Expression.
          After Release, Plaintiffs - Appellants,
                                                                Jennifer A. Nelson, Gabriel Rottman, First Amendment
                             v.
                                                                Clinic, UNIVERSITY OF VIRGINIA SCHOOL OF LAW,
     Hon. Audrey J. S. CARRION, Administrative
                                                                Charlottesville, Virginia, for Amici The Reporters Committee
          Judge for Maryland's Eighth Judicial                  for Freedom of the Press and 23 Media Organizations.
      Circuit; Hon. Sheila R. Tillerson Adams, as
     Administrative Judge for Maryland's Seventh                Before KING, HARRIS, and RUSHING, Circuit Judges.
        Judicial Circuit, Defendants - Appellees,
                                                                Opinion
                            and
       Patricia Trikeriotis, as Court Reporter for
   Baltimore City; Robin Watson, as Court Reporter              Vacated and remanded by published opinion. Judge King
                                                                wrote the opinion, in which Judge Harris and Judge Rushing
        for Prince George's County, Defendants.
                                                                joined.
       Cato Institute; Floyd Abrams Institute for
  Freedom of Expression; The Reporters Committee                KING, Circuit Judge:
         for Freedom of the Press and 23 Media
     Organizations, Amici Supporting Appellants.                 *1 Relevant to their appeal, the plaintiffs in this District
                                                                of Maryland civil action have lodged a First Amendment
                       No. 20-1094                              challenge to section 1-201 of the Criminal Procedure Article
                            |                                   of the Maryland Code, insofar as that statute prohibits and
                 Argued: January 28, 2021                       punishes the broadcasting of the official court recordings of
                            |                                   state criminal proceedings (the “Broadcast Ban,” or simply
                  Decided: June 15, 2021                        the “Ban”). In January 2020, the district court dismissed the
                                                                entire action pursuant to Federal Rule of Civil Procedure
Appeal from the United States District Court for the District   12(b)(6) for failure to state a claim upon which relief can
of Maryland, at Baltimore. Richard D. Bennett, District         be granted. See Soderberg v. Pierson, No. 1:19-cv-01559,
Judge. (1:19-cv-01559-RDB)                                      2020 WL 206619 (D. Md. Jan. 14, 2020), ECF No. 30
                                                                (the “Opinion”). The court deemed the plaintiffs’ First
Attorneys and Law Firms
                                                                Amendment claim to be deficient on the premise that the
ARGUED:       Nicolas    Y.   Riley,    GEORGETOWN              Broadcast Ban constitutes a content-neutral regulation of the
UNIVERSITY LAW CENTER, Washington, D.C., for                    time, place, and manner of speech that survives intermediate
Appellants. Steven Marshall Sullivan, OFFICE OF THE             scrutiny. As explained herein, we conclude that — because
ATTORNEY GENERAL OF MARYLAND, Baltimore,                        the Ban is properly assessed as a penal sanction for publishing
Maryland, for Appellees. Eugene Volokh, UCLA SCHOOL             information released to the public in official court records
OF LAW, Los Angeles, California, for Amicus Cato                — it is subject to strict scrutiny under the Supreme Court's
Institute. ON BRIEF: Adam Holofcener, MARYLAND                  decisions in Cox Broadcasting Corp. v. Cohn, 420 U.S. 469,
VOLUNTEER LAWYERS FOR THE ARTS, Baltimore,                      95 S.Ct. 1029, 43 L.Ed.2d 328 (1975), and Smith v. Daily
Maryland; Daniel B. Rice, Institute for Constitutional          Mail Publishing Co., 443 U.S. 97, 99 S.Ct. 2667, 61 L.Ed.2d
Advocacy & Protection, GEORGETOWN UNIVERSITY                    399 (1979). Accordingly, we vacate the dismissal of the First
LAW CENTER, Washington, D.C., for Appellants. Brian E.          Amendment claim and remand.
Frosh, Attorney General, Michele J. McDonald, Assistant
Attorney General, Joseph Dudek, Assistant Attorney


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          1
             Case 1:21-mc-00075-PLF Document 3 Filed 06/18/21 Page 5 of 9



Soderberg v. Carrion, --- F.3d ---- (2021)


                                                                     exclude from public disclosure the recordings of just a few
                                                                     types of proceedings, such as “proceedings closed pursuant
                                I.
                                                                     to law” and those involving matters that “the court finds
                                                                     should and lawfully may be shielded from public access and
                               A.                                    inspection.” See Md. R. 16-504(g), (h)(1) (exclusions for
                                                                     circuit court proceedings); see also id. 16-502(f), (g)(1) (same
In 1981, the Maryland General Assembly enacted the
                                                                     exclusions for district court proceedings).
Broadcast Ban, which was originally codified in article 27,
section 467B of the Maryland Code. The Ban was recodified
                                                                      *2 The Complaint alleges that, although members of
in 2001, without substantive change, in section 1-201 of
                                                                     the public may legally obtain copies of the official court
the Criminal Procedure Article. In delineating the Ban,
                                                                     recordings of criminal proceedings, they are barred by the
section 1-201 provides that “a person may not ... broadcast
                                                                     Broadcast Ban from then broadcasting those recordings.
any criminal matter, including a trial, hearing, motion, or
                                                                     As the Complaint explains, the Ban “prohibits people
argument, that is held in trial court or before a grand jury.”
                                                                     from disseminating digital recordings of criminal court
See Md. Code Ann., Crim. Proc. § 1-201(a)(1). The statute
                                                                     proceedings — even though the State itself makes copies
further provides that a person who violates the Ban —
                                                                     of those recordings publicly available.” See Complaint ¶ 4.
one who broadcasts the official court recordings of state
                                                                     That is because section 1-201 “prohibits the broadcast not
criminal proceedings — “may be held in contempt of court.”
                                                                     only of live court proceedings but also of previously recorded
Id. § 1-201(c). The same language of section 1-201(a)(1)
                                                                     proceedings, including recordings from cases that have long
and (c) prohibits and punishes live broadcasts of criminal
                                                                     since ended.” Id. ¶ 15. People are free, however, to broadcast
proceedings. Section 1-201 also bars and penalizes the
                                                                     official court recordings of state civil proceedings, as well
recording of such proceedings, though the statute includes an
                                                                     as recordings of state appellate proceedings in both civil and
exception for court-approved recordings made “to perpetuate
                                                                     criminal cases.
a court record.” Id. § 1-201(a)(1), (b)(2), (c).

Meanwhile, the Maryland Rules broadly require the
electronic recording of proceedings, including criminal                                            B.
proceedings, in the state trial courts. See Md. R. 16-503 (rule
                                                                     The six plaintiffs in this federal civil action assert that
for circuit courts); id. 16-502 (rule for district courts). The
                                                                     the Broadcast Ban unconstitutionally stands in their way
recording requirement applies to trials, hearings, the taking of
                                                                     of disseminating lawfully obtained copies of the official
testimony, and other proceedings conducted before a judge in
                                                                     court recordings of state criminal proceedings. Plaintiffs
a courtroom or by remote electronic means. According to the
                                                                     Brandon Soderberg and Baynard Woods are Baltimore-
Complaint in this civil action, see Soderberg v. Pierson, No.
                                                                     based journalists who are writing a book and working on a
1:19-cv-01559, 2019 WL 2268956 (D. Md. May 28, 2019),
                                                                     documentary film about the Baltimore Police Department's
ECF No. 1, most state trial courts create audio recordings and
                                                                     Gun Trace Task Force. In their film and other reporting
some create video recordings of their proceedings.
                                                                     projects, Soderberg and Woods intend to use audio recordings
                                                                     and a video recording of criminal proceedings conducted
The public generally has a right to obtain copies of official
                                                                     in the Circuit Court of Baltimore City. Plaintiffs Open
court recordings under the Maryland Rules, which provide
                                                                     Justice Baltimore and Baltimore Action Legal Team are
that the circuit courts “shall make a copy of the audio
                                                                     organizations that provide support for community-centered
recording or, if practicable, the audio portion of an audio-
                                                                     efforts to improve the criminal justice system. They intend to
video recording, available to any person upon written request
                                                                     play audio recordings of Baltimore City criminal proceedings
and, unless waived by the court, upon payment of the
                                                                     at community events, post the recordings online, share
reasonable costs of making the copy.” See Md. R. 16-504(h)
                                                                     them on social media, and potentially include them on
(1); see also id. 16-502(g)(1) (similar rule for district courts).
                                                                     podcasts. Plaintiff Qiana Johnson is a community organizer
The Complaint reflects that courts also have “occasionally
                                                                     in Prince George's County and the founder of plaintiff Life
provided copies of video recordings to members of the public
                                                                     After Release, a community-based organization that seeks
upon written request.” See Complaint ¶ 11 (explaining that
                                                                     to empower individuals, families, and communities that are
the Maryland Rules neither require nor preclude courts from
                                                                     impacted by the criminal justice system. Johnson and Life
providing copies of video recordings). The Maryland Rules


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               2
             Case 1:21-mc-00075-PLF Document 3 Filed 06/18/21 Page 6 of 9



Soderberg v. Carrion, --- F.3d ---- (2021)


After Release intend to use audio recordings of criminal            or these rules, the court must not permit ... the broadcasting
proceedings in the Circuit Court of Prince George's County          of judicial proceedings from the courtroom.”); see also, e.g.,
by posting them on websites and playing them at meetings.           United States v. Kerley, 753 F.2d 617, 620-22 (7th Cir. 1985)
                                                                    (recognizing consensus that Rule 53 is constitutional and
The plaintiffs filed their Complaint on May 28, 2019, against       upholding it as “reasonable and neutral” time, place, and
four defendants, including Judge W. Michael Pierson and             manner restriction).
Judge Sheila R. Tillerson Adams, state court judges in
Baltimore City and Prince George's County sued in their             Under the State's theory, the Broadcast Ban is not subject to
official capacities. Judge Pierson has since been replaced as       the strict scrutiny standard developed by the Supreme Court
a defendant by his successor on the state court bench, Judge        in Cox Broadcasting and Daily Mail because that standard
Audrey J. S. Carrion. We refer herein to the defendant judges,      applies only to absolute prohibitions on the publication
who are represented by the Attorney General of Maryland, as         of information in any form. The State underscores that,
the “State.” 1                                                      although the Ban proscribes the broadcasting of the official
                                                                    court recordings of criminal proceedings, it does not limit
The Complaint alleges the plaintiffs’ First Amendment claim         other means of disseminating the same information, such as
pursuant to 28 U.S.C. § 1983 as a facial, pre-enforcement           publishing transcripts, reporting on what occurred during the
challenge to the Broadcast Ban. In support thereof, the             proceedings, and airing reenactments.
Complaint asserts that the Ban is subject to — and cannot
withstand — the strict scrutiny review required by the              For reasons explained in its Opinion of January 14, 2020,
Supreme Court's Cox Broadcasting and Daily Mail decisions.          the district court adopted the State's theory and dismissed the
See, e.g., Complaint ¶ 5 (alleging that the Ban contravenes the     First Amendment claim on the premise that the Broadcast
First Amendment principle that “when the press or the public        Ban is akin to Federal Rule of Criminal Procedure 53. The
‘lawfully obtains truthful information about a matter of public     Opinion faulted the plaintiffs for “offer[ing] no basis for
significance then state officials may not constitutionally          this Court to deviate from the well-established precedent
punish publication of the information, absent a need to further     in its sister circuits that a prohibition on broadcasting
a state interest of the highest order’ ” (quoting Daily Mail,       criminal proceedings is a valid time, place, and manner
443 U.S. at 103, 99 S.Ct. 2667)); id. ¶ 39 (emphasizing that        regulation.” See Opinion 29. Moreover, the Opinion declared
the “principle applies with special force to information about      Cox Broadcasting and Daily Mail to be inapposite because
public court proceedings” (citing Cox Broad., 420 U.S. at 492,      “Maryland's Broadcast Ban is not a total prohibition on
95 S.Ct. 1029)). The Complaint seeks declarations that the          the publication of information that is conveyed in criminal
Ban is unconstitutional and that the plaintiffs may not be held     proceedings.” Id. at 24.
in contempt for disseminating lawfully obtained copies of the
official court recordings of state criminal proceedings.            The plaintiffs have appealed from the district court's
                                                                    judgment, specifically contesting the dismissal of their First
                                                                    Amendment claim. 2 We possess jurisdiction pursuant to 28
                                                                    U.S.C. § 1291.
                               C.

 *3 On July 18, 2019, the State filed a motion to dismiss
the Complaint and argued, in pertinent part, that the                                             II.
plaintiffs’ First Amendment claim should be dismissed under
Federal Rule of Civil Procedure 12(b)(6) on the theory that         Upon our de novo review, we conclude that the district court
the Broadcast Ban need only satisfy intermediate scrutiny           erred in dismissing the plaintiffs’ First Amendment claim
because it is a content-neutral regulation of the time, place,      under Federal Rule of Civil Procedure 12(b)(6). See Akers v.
and manner of speech. As part of its theory, the State likens the   Md. State Educ. Ass'n, 990 F.3d 375, 378-79 (4th Cir. 2021)
Ban to Federal Rule of Criminal Procedure 53, a prohibition         (“We review a Rule 12(b)(6) dismissal de novo.”). As we
on live broadcasts of criminal proceedings that has been            first explain, the Broadcast Ban is subject to strict scrutiny
subjected to intermediate scrutiny by several of our sister         under the Supreme Court's decisions in Cox Broadcasting
courts of appeals and determined to be constitutional. See          Corp. v. Cohn, 420 U.S. 469, 95 S.Ct. 1029, 43 L.Ed.2d 328
Fed. R. Crim. P. 53 (“Except as otherwise provided by statute       (1975), and Smith v. Daily Mail Publishing Co., 443 U.S.


                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            3
             Case 1:21-mc-00075-PLF Document 3 Filed 06/18/21 Page 7 of 9



Soderberg v. Carrion, --- F.3d ---- (2021)


97, 99 S.Ct. 2667, 61 L.Ed.2d 399 (1979). Accordingly, as
we next explain, it was error for the district court to instead   Id. at 496, 95 S.Ct. 1029. The Court also cautioned that
apply intermediate scrutiny in upholding the Ban. In these        to the extent “there are privacy interests to be protected in
circumstances, we must reinstate the First Amendment claim        judicial proceedings, the States must respond by means which
for the district court's further consideration.                   avoid public documentation or other exposure of private
                                                                  information.” Id. Nevertheless, the Court did not go so far as
                                                                  to hold that the publication of truthful information contained
                                                                  in official court records may never be punished.
                              A.
                                                                  In the wake of Cox Broadcasting, in its Daily Mail decision
 *4 The First Amendment provides, in pertinent part, that
                                                                  in 1979, the Supreme Court ruled that a West Virginia
“Congress shall make no law ... abridging the freedom of
                                                                  statute contravened the First and Fourteenth Amendments
speech, or of the press.” See U.S. Const. amend. I. In its Cox
                                                                  by making it a crime for a newspaper to publish, without
Broadcasting decision in 1975, the Supreme Court ruled that
                                                                  the written approval of the juvenile court, the name of any
the First Amendment barred an invasion-of-privacy action
                                                                  youth charged as a juvenile offender. There, two newspapers
against a television station for broadcasting a rape victim's
                                                                  had been indicted for printing the name of a minor accused
name learned from publicly available court records. See
                                                                  of shooting and killing a classmate at a local junior high
420 U.S. at 471-74, 95 S.Ct. 1029 (explaining that lawsuit
                                                                  school. The newspapers learned the alleged assailant's name
relied on Georgia law making it misdemeanor to publish
                                                                  by interviewing witnesses, police officers, and a prosecutor at
or broadcast name of rape victim). In so doing, the Court
                                                                  the school, and the name was also broadcast over several radio
highlighted “[t]he special protected nature of accurate reports
                                                                  stations. See Daily Mail, 443 U.S. at 98-100, 99 S.Ct. 2667
of judicial proceedings.” Id. at 492, 95 S.Ct. 1029. The Court
                                                                  (describing events leading to indictment of newspapers and
also emphasized the public interest in such reports and their
                                                                  issuance of writ of prohibition by Supreme Court of Appeals
“critical importance to our type of government in which the
                                                                  of West Virginia).
citizenry is the final judge of the proper conduct of public
business.” Id. at 495, 95 S.Ct. 1029. As the Court saw it, by
                                                                  Viewing the West Virginia statute “as a penal sanction
placing “information in the public domain on official court
                                                                  for publishing lawfully obtained, truthful information,” the
records, the State must be presumed to have concluded that
                                                                  Daily Mail Court easily concluded that the statute was
the public interest was thereby being served.” Id.
                                                                  unconstitutional. See 443 U.S. at 101-02, 99 S.Ct. 2667.
                                                                  Indeed, the Court observed that the Cox Broadcasting
From there, the Cox Broadcasting Court reasoned that
                                                                  decision and other recent precedent “demonstrate that state
the First Amendment, together with the Fourteenth,
                                                                  action to punish the publication of truthful information
“command[s] nothing less than that the States may not impose
                                                                  seldom can satisfy constitutional standards.” Id. at 102, 99
sanctions on the publication of truthful information contained
in official court records open to public inspection.” See 420     S.Ct. 2667. 3
U.S. at 495, 95 S.Ct. 1029. The Court reiterated:
                                                                   *5 From Cox Broadcasting and the other precedent, the
                                                                  Daily Mail Court drew and applied the following standard:
                                                                  “[I]f a newspaper lawfully obtains truthful information about
            At the very least, the First and
                                                                  a matter of public significance then state officials may not
            Fourteenth Amendments will not
                                                                  constitutionally punish publication of the information, absent
            allow exposing the press to liability
                                                                  a need to further a state interest of the highest order.” See
            for truthfully publishing information
                                                                  443 U.S. at 103, 99 S.Ct. 2667. The Court instructed that it
            released to the public in official court
                                                                  “is not controlling” whether “the government itself provided
            records. ... Once true information is
                                                                  or made possible press access to the information” (as in
            disclosed in public court documents
                                                                  Cox Broadcasting), or whether the information was lawfully
            open to public inspection, the press
                                                                  obtained in some other manner, such as by way of “routine
            cannot be sanctioned for publishing it.
                                                                  newspaper reporting techniques” (as in Daily Mail). Id. So
                                                                  long as the information was lawfully obtained, “the state may




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            4
             Case 1:21-mc-00075-PLF Document 3 Filed 06/18/21 Page 8 of 9



Soderberg v. Carrion, --- F.3d ---- (2021)



not punish its publication except when necessary to further [a      of state criminal proceedings. Consequently, the district
                                                                    court's comparison of the Ban to Rule 53 was inapt and the
sufficiently substantial] interest.” Id. at 104, 99 S.Ct. 2667.
                                                                    court erred in relying on persuasive authority upholding Rule
                                                                    53 as a valid time, place, and manner regulation.
Notably, although the Daily Mail Court did not refer to its
standard as “strict scrutiny,” that term has since been used to
                                                                    The district court further erred in refusing to apply strict
describe the standard. See, e.g., Bartnicki v. Vopper, 532 U.S.
                                                                    scrutiny on the premise, advanced by the State, that Cox
514, 545, 121 S.Ct. 1753, 149 L.Ed.2d 787 (2001) (Rehnquist,
                                                                    Broadcasting and Daily Mail demand such scrutiny only
C.J., dissenting); Peavy v. WFAA-TV, Inc., 221 F.3d 158, 189
                                                                    where there is an absolute prohibition on the publication
(5th Cir. 2000). And of course, we employ the term “strict
                                                                    of information in any form. That proposition is belied
scrutiny” herein. The Daily Mail standard has been explained
                                                                    by Daily Mail itself, which involved a partial ban on
and applied by both the Supreme Court and our Court, in
                                                                    the publication of information. As the Daily Mail Court
decisions including Florida Star v. B.J.F., 491 U.S. 524, 541,
                                                                    explained, the challenged West Virginia statute did “not
109 S.Ct. 2603, 105 L.Ed.2d 443 (1989) (concluding in an
                                                                    restrict the electronic media or any form of publication, except
as-applied First Amendment challenge that the state statute
                                                                    ‘newspapers,’ from printing the names of youths charged in
at issue was not “narrowly tailored to a state interest of the
                                                                    a juvenile proceeding.” See 443 U.S. at 104-05, 99 S.Ct.
highest order”), and Ostergren v. Cuccinelli, 615 F.3d 263,
                                                                    2667. Rather than treating the limited nature of the ban as
276, 286-87 (4th Cir. 2010) (same).
                                                                    a reason to subject it to intermediate scrutiny as a time,
                                                                    place and manner regulation, the Court considered it to be
Such strict scrutiny review of the Broadcast Ban is clearly
                                                                    significant to the applicable strict scrutiny analysis and fatal
required here. Simply put, the plaintiffs’ copies of the official
                                                                    to the constitutionality of the statute. Specifically, in light
court recordings of state criminal proceedings constitute
                                                                    of the statute's narrowness, the Court concluded that “even
“truthful information” that was “released to the public in
                                                                    assuming the statute served a state interest of the highest
official court records.” See Cox Broad., 420 U.S. at 495-96,
                                                                    order, it does not accomplish its stated purpose.” Id. at 105,
95 S.Ct. 1029. As such, the broadcasting of those lawfully
                                                                    99 S.Ct. 2667.
obtained recordings cannot constitutionally be punished
“absent a need to further a state interest of the highest order.”
                                                                     *6 At bottom, the district court was wrong to apply
See Daily Mail, 443 U.S. at 103, 99 S.Ct. 2667.
                                                                    intermediate scrutiny, rather than strict scrutiny, to the
                                                                    Broadcast Ban. The court therefore must reevaluate the Ban,
                                                                    in accordance with the principles of Cox Broadcasting, Daily
                               B.
                                                                    Mail, and their progeny. 4
Instead of engaging in the strict scrutiny assessment required
by Cox Broadcasting and Daily Mail, the district court
erroneously treated the Broadcast Ban as a content-neutral                                        III.
time, place, and manner regulation and thus subjected
it to intermediate scrutiny. The court's first mistake was          Pursuant to the foregoing, we vacate the district court's
analogizing the Ban, at the State's urging, to Federal Rule         dismissal of the plaintiffs’ First Amendment claim. We
of Criminal Procedure 53. As heretofore explained, Rule 53          remand for such other and further proceedings as may be
prohibits live broadcasts of federal criminal proceedings. To       appropriate.
be sure, section 1-201 of the Criminal Procedure Article of
the Maryland Code — which contains the Broadcast Ban —              VACATED AND REMANDED
similarly bars live broadcasts of state criminal proceedings.
But section 1-201’s prohibition on live broadcasts is not
                                                                    All Citations
the subject of this civil action. Rather, the plaintiffs are
challenging the Broadcast Ban, i.e., section 1-201’s distinct       --- F.3d ----, 2021 WL 2426213
prohibition on the broadcasting of the official court recordings




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              5
            Case 1:21-mc-00075-PLF Document 3 Filed 06/18/21 Page 9 of 9



Soderberg v. Carrion, --- F.3d ---- (2021)




                                                     Footnotes


1      The district court dismissed the other two defendants, Patricia Trikeriotis and Robin Watson, court reporters
       in Baltimore City and Prince George's County also sued in their official capacities. Because the plaintiffs do
       not contest the dismissal of the defendant court reporters, they are not parties to this appeal.
2      At the same time that it dismissed the plaintiffs’ First Amendment claim, the district court made several rulings
       that are not at issue in this appeal. Those include rulings: dismissing the defendant court reporters, see supra
       note 1; declining to dismiss the Complaint under Federal Rule of Civil Procedure 12(b)(1) for lack of standing;
       declining to dismiss the Complaint under Rule 12(b)(7) for failure to join indispensable parties; and dismissing
       the only other claim brought by the plaintiffs, a Fourteenth Amendment void-for-vagueness claim, under Rule
       12(b)(6) for failure to state a claim on which relief can be granted.
3      The cited precedent included cases involving both penal sanctions, see, e.g., Landmark Communications,
       Inc. v. Virginia, 435 U.S. 829, 98 S.Ct. 1535, 56 L.Ed.2d 1 (1978), and prior restraints, see, e.g., Oklahoma
       Publishing Co. v. District Court, 430 U.S. 308, 97 S.Ct. 1045, 51 L.Ed.2d 355 (1977). The Daily Mail Court
       explained that — although prior restraints had “been accorded the most exacting scrutiny in previous cases”
       — it was “not dispositive” whether the challenged West Virginia statute was “view[ed] as a prior restraint or
       as a penal sanction” because “even [a penal sanction] requires the highest form of state interest to sustain
       its validity.” See 443 U.S. at 101-02, 99 S.Ct. 2667. The Court invoked Landmark Communications for
       the principle that “when a state attempts to punish publication after the event it must ... demonstrate that
       its punitive action was necessary to further the state interests asserted,” and Oklahoma Publishing for its
       holding that once “truthful information was ‘publicly revealed’ or ‘in the public domain’ the court could not
       constitutionally restrain its dissemination.” Id. at 102-03, 99 S.Ct. 2667 (citing Landmark Commc'ns, 435 U.S.
       at 843, 98 S.Ct. 1535; Okla. Publ'g, 430 U.S. at 311-12, 97 S.Ct. 1045).
4      Because the district court incorrectly characterized the Broadcast Ban as a content-neutral time, place, and
       manner regulation, it never addressed whether the State can show that the Ban is “narrowly tailored to a state
       interest of the highest order,” as required under the proper strict scrutiny standard. See Fla. Star, 491 U.S.
       at 541, 109 S.Ct. 2603. Consistent with “the principle that the district court should have the first opportunity
       to perform the applicable analysis,” see Fusaro v. Cogan, 930 F.3d 241, 263 (4th Cir. 2019), we remand so
       that the district court may decide in the first instance whether the Broadcast Ban can survive that rigorous
       review. We also do not unnecessarily reach and resolve other arguments raised by the plaintiffs, including
       that the Ban cannot withstand even intermediate scrutiny.


End of Document                                           © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         6
